Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 3-9, and 11-13 of Z. Chen et al., US 16/813,360 (Mar. 9, 2020) are pending and in condition for allowance.  

Rejoinder

Claim 1 is allowable.  Claims 5-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on October 21, 2020, is hereby withdrawn and all pending claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  The provisional election of species requirement is also withdrawn.  

Withdrawal Claim Objections

Claim objections are hereby withdrawn in view of Applicant’s amendment.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by H. Xiao et al., 11 ACS Applied Materials & Interfaces, 45853-45861 (published November 14, 2019) (“Xiao”) and X. Zhang et al., 8 Journal of Materials Chemistry C, 715-720 (published November 26, 2019) is withdrawn for the following reasons.  Applicant has submitted a certified translation of priority document CN 201910172876.7 (Mar. 7, 2019), which has been reviewed and is considered to support the instant claims pursuant to § 112.  Applicant’s effective filing date therefore predates the cited references’ publication dates and these references are thus not prior art.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 1, 3-9, and 11-13 are considered free of the art of record.  The closest prior art of record is T. Tanase et al., 43 Chemistry Letters, 913-915 (2014) (“Tanase”) and Y. Li et al., 5 Journal of Materials Chemistry C, 3072-3078 (2017) (“Li”).  


4([Symbol font/0x6D]-H)([Symbol font/0x6D]-dpmp)4(Xy1NC)2](PF6)3, as shown in Tanase Fig. 1, at page 913.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See also CAS Abstract and Indexed Compound, T. Tanase et al., 43 Chemistry Letters, 913-915 (2014) for an alternative chemical structural representation of Tanase compound (2) (RN = 1623004-94-3).  The Tanase compounds differ from the instantly claimed compounds in at least the identity of instant variable M (metal) and the Tanase compounds lack the instantly claimed alkynyl substitution.  The art of record not motivate one of ordinary skill in the art to structurally modify the Tanase compounds so as to arrive at an instantly claimed compound.  


2 complexes 1–3 (Scheme 1) were prepared by mixing equimolar dpmp and Ag(tht)(ClO4) in CH2Cl2, followed by the addition of 0.5 equiv. Pt(PPh3)2(CR[Symbol font/0xBA]CR)2.  Li at page 3073, col. 1.  Li discloses the structures of complexes 1-3 as follows.  Id. at Scheme 1.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Li’s complexes 1-3 differ from the instant complexes in at least the identity of instant variable M (metal) and in that Li’s complexes lack the claimed platinum- to central metal coordination.  The art of record not motivate one of ordinary skill in the art to structurally modify the Li complexes so as to arrive at an instantly claimed compound.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622